AMENDED AND RESTATED
NU SKIN ENTERPRISES, INC.
2010 OMNIBUS INCENTIVE PLAN


Stockholder Approval: June 3, 2013
Expiration Date: June 3, 2023


Nu Skin Enterprises, Inc. (the "Company"), a Delaware corporation, hereby
establishes and adopts the following Amended and Restated 2010 Omnibus Incentive
Plan (the "Plan").
1.            PURPOSE OF THE PLAN
The purpose of the Plan is to assist the Company and its Subsidiaries in
attracting and retaining selected individuals to serve as employees, directors,
consultants and/or advisors who are expected to contribute to the Company's
success and to achieve long-term objectives that will benefit stockholders of
the Company through the additional incentives inherent in the Awards hereunder.
2.            DEFINITIONS
2.1.            "Award" shall mean any Option, Stock Appreciation Right,
Restricted Stock Award, Restricted Stock Unit Award, Other Share-Based Award,
Performance Award or any other right, interest or option relating to Shares or
other property (including cash) granted pursuant to the provisions of the Plan.
2.2.            "Award Agreement" shall mean any agreement, contract or other
instrument or document evidencing any Award hereunder, whether in writing or
through an electronic medium.
2.3.            "Board" shall mean the board of directors of the Company.
2.4.            "Code" shall mean the Internal Revenue Code of 1986, as amended
from time to time.
2.5.            "Committee" shall mean the Compensation Committee of the Board
or a subcommittee thereof formed by the Compensation Committee to act as the
Committee hereunder. The Committee shall consist of no fewer than two Directors,
each of whom is (i) a "Non-Employee Director" within the meaning of Rule 16b-3
of the Exchange Act, (ii) an "outside director" within the meaning of Section
162(m) of the Code, and (iii) an "independent director" for purpose of the rules
of the principal U.S. national securities exchange on which the Shares are
traded, to the extent required by such rules.
 
 
 

--------------------------------------------------------------------------------

2.6.            "Consultant" shall mean any consultant or advisor or independent
distributor who is a natural person and who provides services to the Company or
any Subsidiary, so long as such person (i) renders bona fide services that are
not in connection with the offer and sale of the Company's securities in a
capital‑raising transaction, (ii) does not directly or indirectly promote or
maintain a market for the Company's securities and (iii) otherwise qualifies as
a consultant under the applicable rules of the Securities and Exchange
Commission for registration of shares of stock on a Form S-8 registration
statement.
2.7.            "Covered Employee" shall mean an employee of the Company or its
Subsidiaries who is a "covered employee" within the meaning of Section 162(m) of
the Code.
2.8.            "Director" shall mean a non-employee member of the Board.
2.9.            "Dividend Equivalents" shall have the meaning set forth in
Section 12.5.
2.10.            "Employee" shall mean any employee of the Company or any
Subsidiary and any prospective employee conditioned upon, and effective not
earlier than, such person becoming an employee of the Company or any Subsidiary.
2.11.            "Exchange Act" shall mean the Securities Exchange Act of 1934,
as amended.
2.12.            "Fair Market Value" shall mean, with respect to Shares as of
any date, (i) the closing price of the Shares as reported on the principal U.S.
national securities exchange on which the Shares are listed and traded on such
date, or, if there is no closing price on that date, then on the last preceding
date on which such a closing price was reported; (ii) if the Shares are not
listed on any U.S. national securities exchange but are quoted in an
inter-dealer quotation system on a last sale basis, the final ask price of the
Shares reported on the inter-dealer quotation system for such date, or, if there
is no such sale on such date, then on the last preceding date on which a sale
was reported; or (iii) if the Shares are neither listed on a U.S. national
securities exchange nor quoted on an inter-dealer quotation system on a last
sale basis, the amount determined by the Committee in its sole discretion to be
the fair market value of the Shares. The Fair Market Value of any property other
than Shares shall mean the market value of such property determined by such
methods or procedures as shall be established from time to time by the
Committee.
 
 

--------------------------------------------------------------------------------

2.13.            "Incentive Stock Option" shall mean an Option which when
granted is intended to qualify as an incentive stock option for purposes of
Section 422 of the Code.
2.14.            "Limitations" shall have the meaning set forth in Section 10.5.
2.15.            "Option" shall mean any right granted to a Participant under
the Plan allowing such Participant to purchase Shares at such price or prices
and during such period or periods as the Committee shall determine.
2.16.            "Other Share-Based Award" shall have the meaning set forth in
Section 8.1.
2.17.            "Participant" shall mean an Employee, Director or Consultant
who is selected by the Committee to receive an Award under the Plan.
2.18.            "Payee" shall have the meaning set forth in Section 13.2.
2.19.            "Performance Award" shall mean any Award of Performance Cash,
Performance Shares or Performance Units granted pursuant to Article 9.
2.20.            "Performance Cash" shall mean any cash incentives granted
pursuant to Article 9 payable to the Participant upon the achievement of such
performance goals as the Committee shall establish.
2.21.            "Performance Period" shall mean the period established by the
Committee during which any performance goals specified by the Committee with
respect to a Performance Award are to be measured.
2.22.            "Performance Share" shall mean any grant pursuant to Article 9
of a unit valued by reference to a designated number of Shares, which value may
be paid to the Participant upon achievement of such performance goals as the
Committee shall establish.
2.23.            "Performance Unit" shall mean any grant pursuant to Article 9
of a unit valued by reference to a designated amount of cash or property other
than Shares, which value may be paid to the Participant upon achievement of such
performance goals during the Performance Period as the Committee shall
establish.
2.24.            "Permitted Assignee" shall have the meaning set forth in
Section 12.3.
2.25.            "Prior Plans" shall mean, collectively, the Company's 1996
Stock Incentive Plan, the Company's 2006 Stock Incentive Plan and the Company's
2010 Omnibus Incentive Plan (prior to this amendment and restatement).
 
 

--------------------------------------------------------------------------------

2.26.            "Restricted Stock" shall mean any Share issued with the
restriction that the holder may not sell, transfer, pledge or assign such Share
and with such other restrictions as the Committee, in its sole discretion, may
impose, which restrictions may lapse separately or in combination at such time
or times, in installments or otherwise, as the Committee may deem appropriate.
2.27.            "Restricted Stock Award" shall have the meaning set forth in
Section 7.1.
2.28.            "Restricted Stock Unit" means an Award that is valued by
reference to a Share, which value may be paid to the Participant in Shares or
cash as determined by the Committee in its sole discretion upon the satisfaction
of vesting restrictions as the Committee may establish, which restrictions may
lapse separately or in combination at such time or times, in installments or
otherwise, as the Committee may deem appropriate.
2.29.            "Restricted Stock Unit Award" shall have the meaning set forth
in Section 7.1
2.30.            "Shares" shall mean the shares of common stock of the Company,
par value $0.001 per share.
2.31.            "Stock Appreciation Right" shall mean the right granted to a
Participant pursuant to Article 6.
2.32.            "Subsidiary" shall mean any corporation (other than the
Company) in an unbroken chain of corporations beginning with the Company if, at
the relevant time each of the corporations other than the last corporation in
the unbroken chain owns stock possessing 50% or more of the total combined
voting power of all classes of stock in one of the other corporations in the
chain.
2.33.            "Substitute Awards" shall mean Awards granted or Shares issued
by the Company in assumption of, or in substitution or exchange for, awards
previously granted, or the right or obligation to make future awards, in each
case by a company acquired by the Company or any Subsidiary or with which the
Company or any Subsidiary combines.
            2.34.            "Vesting Period" shall mean the period of time
specified by the Committee during which vesting restrictions for an Award are
applicable.
3.            SHARES SUBJECT TO THE PLAN
3.1.            Number of Shares. (a) Subject to adjustment as provided in
Section 12.2, as of the effective date of the Plan (as described in Section
13.13 below), a total of 5.5 million Shares shall be authorized for grant under
the Plan less one Share for every one Share that was subject to an option or
stock appreciation right granted under Prior Plans after December 31, 2012 and
2.6 Shares for every one Share that was subject to an award other than an option
or stock appreciation right granted under the Prior Plans after December 31,
2012. Any Shares that are subject to Options or Stock Appreciation Rights shall
be counted against this limit as one Share for every one Share granted, and any
Shares that are subject to Awards other than Options or Stock Appreciation
Rights shall be counted against this limit as 2.6 Shares for every one Share
granted. No future awards may be granted under any Prior Plan.
 
 

--------------------------------------------------------------------------------

(b)            If (i) any Shares subject to an Award are forfeited, an Award
expires or an Award is settled for cash (in whole or in part), or (ii) after
December 31, 2012 any Shares subject to an award under the Prior Plans are
forfeited, or an award under the Prior Plans expires or is settled for cash (in
whole or in part), the Shares subject to such Award or award under the Prior
Plans shall, to the extent of such forfeiture, expiration or cash settlement,
again be available for Awards under the Plan, in accordance with Section 3.1(d)
below. In the event that withholding tax liabilities arising from an Award other
than an Option or Stock Appreciation Right or, after December 31, 2012, an award
other than an option or stock appreciation right under any Prior Plan are
satisfied by the tendering of Shares (either actually or by attestation) or by
the withholding of Shares by the Company, the Shares so tendered or withheld
shall be added to the Shares available for Awards under the Plan in accordance
with Section 3.1(d) below. Notwithstanding anything to the contrary contained
herein, the following Shares shall not be added to the Shares authorized for
grant under paragraph (a) of this Section: (i) Shares tendered by the
Participant or withheld by the Company in payment of the purchase price of an
Option or, after December 31, 2012, an option granted under the Prior Plans,
(ii) Shares tendered by the Participant or withheld by the Company to satisfy
any tax withholding obligation with respect to Options or Stock Appreciation
Rights or, after December 31, 2012, options or stock appreciation rights under
any Prior Plan, (iii) Shares subject to a Stock Appreciation Right or, after
December 31, 2012, a stock appreciation right granted under the Prior Plans, in
either case that are not issued in connection with its stock settlement on
exercise thereof; and (iv) Shares reacquired by the Company on the open market
or otherwise using cash proceeds from the exercise of Options or, after December
31, 2012, options granted under the Prior Plans.
(c)            Substitute Awards shall not reduce the Shares authorized for
grant under the Plan or the applicable Limitations applicable to a Participant
under Section 10.5, nor shall Shares subject to a Substitute Award again be
available for Awards under the Plan to the extent of any forfeiture, expiration
or cash settlement as provided in paragraph (b) above. Additionally, in the
event that a company acquired by the Company or any Subsidiary or with which the
Company or any Subsidiary combines has shares available under a pre-existing
plan approved by stockholders and not adopted in contemplation of such
acquisition or combination, the shares available for grant pursuant to the terms
of such pre-existing plan (as adjusted, to the extent appropriate, using the
exchange ratio or other adjustment or valuation ratio or formula used in such
acquisition or combination to determine the consideration payable to the holders
of common stock of the entities party to such acquisition or combination) may be
used for Awards under the Plan and shall not reduce the Shares authorized for
grant under the Plan; provided that Awards using such available shares shall not
be made after the date awards or grants could have been made under the terms of
the pre-existing plan, absent the acquisition or combination, and shall only be
made to individuals who were not Employees or Directors prior to such
acquisition or combination.
 
 

--------------------------------------------------------------------------------

(d)            Any Shares that again become available for grant pursuant to this
Section shall be added back as (i) one Share if such Shares were subject to
Options or Stock Appreciation Rights granted under the Plan or options or stock
appreciation rights granted under the Prior Plans, and (ii) as 2.6 Shares if
such Shares were subject to Awards other than Options or Stock Appreciation
Rights granted under the Plan or awards other than options or stock appreciation
rights granted under the Prior Plans.
3.2.            Character of Shares. Any Shares issued hereunder may consist, in
whole or in part, of authorized and unissued shares, treasury shares or shares
purchased in the open market or otherwise.
4.            ELIGIBILITY AND ADMINISTRATION
4.1.            Eligibility. Any Employee, Director or Consultant shall be
eligible to be selected as a Participant.
4.2.            Administration. (a) The Plan shall be administered by the
Committee. The Committee shall have full power and authority, subject to the
provisions of the Plan and subject to such orders or resolutions not
inconsistent with the provisions of the Plan as may from time to time be adopted
by the Board, to: (i) select the Employees, Directors and Consultants to whom
Awards may from time to time be granted hereunder; (ii) determine the type or
types of Awards to be granted to each Participant hereunder; (iii) determine the
number of Shares (or dollar value) to be covered by each Award granted
hereunder; (iv) determine the terms and conditions, not inconsistent with the
provisions of the Plan, of any Award granted hereunder; (v) determine whether,
to what extent and under what circumstances Awards may be settled in cash,
Shares or other property; (vi) determine whether, to what extent, and under what
circumstances cash, Shares, other property and other amounts payable with
respect to an Award made under the Plan shall be deferred either automatically
or at the election of the Participant; (vii) determine whether, to what extent
and under what circumstances any Award shall be canceled or suspended;
(viii) interpret and administer the Plan and any instrument or agreement entered
into under or in connection with the Plan, including any Award Agreement; (ix)
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or any Award in the manner and to the extent that the Committee shall deem
desirable to carry it into effect; (x) establish such rules and regulations and
appoint such agents as it shall deem appropriate for the proper administration
of the Plan; (xi) make any adjustments or modifications to Awards granted to
Participants who are working outside the United States and adopt any sub-plans
as may be deemed necessary or advisable for participation of such Participants,
to fulfill the purposes of the Plan and/or to comply with applicable local laws;
(xii) determine whether any Award, other than an Option or Stock Appreciation
Right, will have Dividend Equivalents; and (xiii) make any other determination
and take any other action that the Committee deems necessary or desirable for
the administration of the Plan.
 
 

--------------------------------------------------------------------------------

(b)            Decisions of the Committee shall be final, conclusive and binding
on all persons or entities, including the Company, any Participant, and any
Subsidiary. A majority of the members of the Committee may determine its
actions, including fixing the time and place of its meetings. Notwithstanding
the foregoing, any action or determination by the Committee specifically
affecting or relating to an Award to a Director shall require the prior approval
of the Board.
(c)            To the extent not inconsistent with applicable law, including
Section 162(m) of the Code, or the rules and regulations of the principal U.S.
national securities exchange on which the Shares are traded), the Committee may
delegate to (i) a committee of one or more directors of the Company any of the
authority of the Committee under the Plan, including the right to grant, cancel
or suspend Awards and (ii) to the extent permitted by law, to one or more
executive officers or a committee of executive officers the right to grant
Awards to Employees who are not directors or executive officers of the Company
and the authority to take action on behalf of the Committee pursuant to the Plan
to cancel or suspend Awards to Employees who are not directors or executive
officers of the Company.
5.            OPTIONS
                5.1.            Grant of Options. Options may be granted
hereunder to Participants either alone or in addition to other Awards granted
under the Plan. Any Option shall be subject to the terms and conditions of this
Article and to such additional terms and conditions, not inconsistent with the
provisions of the Plan, as the Committee shall deem desirable. In no event may
Dividend Equivalents be granted with respect to Options.
 
 

--------------------------------------------------------------------------------

                5.2.            Award Agreements. All Options shall be evidenced
by a written Award Agreement in such form and containing such terms and
conditions as the Committee shall determine which are not inconsistent with the
provisions of the Plan. The terms and conditions of Options need not be the same
with respect to each Participant. Granting an Option pursuant to the Plan shall
impose no obligation on the recipient to exercise such Option. Any individual
who is granted an Option pursuant to this Article may hold more than one Option
granted pursuant to the Plan at the same time.
                5.3.            Option Price. Other than in connection with
Substitute Awards, the option price per each Share purchasable under any Option
granted pursuant to this Article shall not be less than 100% of the Fair Market
Value of one Share on the date of grant of such Option; provided, however, that
in the case of an Incentive Stock Option granted to a Participant who, at the
time of the grant, owns stock representing more than 10% of the voting power of
all classes of stock of the Company or any Subsidiary, the option price per
share shall be no less than 110% of the Fair Market Value of one Share on the
date of grant. Other than pursuant to Section 12.2, the Committee shall not
without the approval of the Company's stockholders (a) lower the option price
per Share of an Option after it is granted, (b) cancel an Option in exchange for
cash or another Award (other than in connection with a Change in Control as
defined in Section 11.3), or (c) take any other action with respect to an Option
that would be treated as a repricing under the rules and regulations of the
principal U.S. national securities exchange on which the Shares are traded.
5.4.            Option Term. The term of each Option shall be fixed by the
Committee in its sole discretion; provided that no Option shall be exercisable
after the expiration of seven (7) years from the date the Option is granted,
except in the event of death or disability; provided, however, that the term of
the Option shall not exceed five (5) years from the date the Option is granted
in the case of an Incentive Stock Option granted to a Participant who, at the
time of the grant, owns stock representing more than 10% of the voting power of
all classes of stock of the Company or any Subsidiary.
5.5.            Exercise of Options. (a) Vested Options granted under the Plan
shall be exercised by the Participant or by a Permitted Assignee thereof (or by
the Participant's executors, administrators, guardian or legal representative,
as may be provided in an Award Agreement) as to all or part of the Shares
covered thereby, by giving notice of exercise to the Company or its designated
agent, specifying the number of Shares to be purchased. The notice of exercise
shall be in such form, made in such manner, and shall comply with such other
requirements consistent with the provisions of the Plan as the Committee may
prescribe from time to time.
 
 

--------------------------------------------------------------------------------

(b)            Unless otherwise provided in an Award Agreement, full payment of
the Option price shall be made at the time of exercise and shall be made (i) in
cash or cash equivalents (including certified check or bank check or wire
transfer of immediately available funds), (ii) by tendering previously acquired
Shares (either actually or by attestation) valued at their then Fair Market
Value, (iii) with the consent of the Committee, by delivery of other
consideration having a Fair Market Value on the exercise date equal to the total
purchase price, (iv) with the consent of the Committee, by withholding Shares
otherwise issuable in connection with the exercise of the Option, (v) through
any other method specified in an Award Agreement (including same-day sales
through a broker), or (vi) any combination of any of the foregoing. The notice
of exercise, accompanied by such payment, shall be delivered to the Company at
its principal business office or such other office as the Committee may from
time to time direct (including to a third-party brokerage firm if designated by
the Company as its agent), and shall be in such form, containing such further
provisions consistent with the provisions of the Plan, as the Committee may from
time to time prescribe. In no event may any Option granted hereunder be
exercised for a fraction of a Share.
(c)            Notwithstanding the foregoing, unless otherwise set forth in an
Award Agreement, if on the last day of the term of an Option the Fair Market
Value of one Share exceeds the option price per Share, the Participant has not
exercised the Option (or a tandem Stock Appreciation Right, if applicable) and
the Option has not expired, the Option shall be deemed to have been exercised by
the Participant on such day with payment made by withholding Shares otherwise
issuable in connection with the exercise of the Option. In such event, the
Company shall deliver to the Participant the number of Shares for which the
Option was deemed exercised, less the number of Shares required to be withheld
for the payment of the total purchase price and required withholding taxes;
provided, however, any fractional Share shall be settled in cash.
5.6.            Form of Settlement. In its sole discretion, the Committee may
provide that the Shares to be issued upon an Option's exercise shall be in the
form of Restricted Stock or other similar securities.
                   5.7.            Incentive Stock Options. The Committee may
grant Incentive Stock Options to any employee of the Company or any Subsidiary,
subject to the requirements of Section 422 of the Code. Solely for purposes of
determining whether Shares are available for the grant of Incentive Stock
Options under the Plan, the maximum aggregate number of Shares that may be
issued pursuant to Incentive Stock Options granted under the Plan shall be 5.5
million Shares, subject to adjustment as provided in Section 12.2.
6.            STOCK APPRECIATION RIGHTS
 
 

--------------------------------------------------------------------------------

                      6.1.            Grant and Exercise. The Committee may
provide Stock Appreciation Rights (a) in tandem with all or part of any Option
granted under the Plan or at any subsequent time during the term of such Option,
(b) in tandem with all or part of any Award (other than an Option) granted under
the Plan or at any subsequent time during the term of such Award, or (c) without
regard to any Option or other Award in each case upon such terms and conditions
as the Committee may establish in its sole discretion.
                     6.2.            Terms and Conditions. Stock Appreciation
Rights shall be subject to such terms and conditions, not inconsistent with the
provisions of the Plan, as shall be determined from time to time by the
Committee (provided that in no event may Dividend Equivalent Rights be granted
with respect to Stock Appreciation Rights), including the following:
(a)            Upon the exercise of a Stock Appreciation Right, the holder shall
have the right to receive the excess of (i) the Fair Market Value of one Share
on the date of exercise (or such amount less than such Fair Market Value as the
Committee shall so determine at any time during a specified period before the
date of exercise) over (ii) the grant price of the Stock Appreciation Right.
(b)            The Committee shall determine in its sole discretion whether
payment on exercise of a Stock Appreciation Right shall be made in cash, in
whole Shares or other property, or any combination thereof.
(c)            The terms and conditions of Stock Appreciation Rights need not be
the same with respect to each recipient.
(d)            The Committee may impose such other terms and conditions on the
exercise of any Stock Appreciation Right, as it shall deem appropriate. A Stock
Appreciation Right shall (i) have a grant price per Share of not less than the
Fair Market Value of one Share on the date of grant or, if applicable, on the
date of grant of an Option with respect to a Stock Appreciation Right granted in
exchange for or in tandem with, but subsequent to, the Option (subject to the
requirements of Section 409A of the Code) except in the case of Substitute
Awards or in connection with an adjustment provided in Section 12.2, and (ii)
have a term not greater than seven years.
(e)            Unless otherwise set forth in an Award Agreement, if on the last
day of the term of a Stock Appreciation Right the Fair Market Value of one Share
exceeds the grant price per Share of the Stock Appreciation Right, the
Participant has not exercised the Stock Appreciation Right or the tandem Option
(if applicable), and the Stock Appreciation Right has not expired, the Stock
Appreciation Right shall be deemed to have been exercised by the Participant on
such day. In such event, the Company shall make payment to the Participant in
accordance with this Section, reduced by the number of Shares (or cash) required
for withholding taxes; any fractional Share shall be settled in cash.
 
 

--------------------------------------------------------------------------------

(f)            Without the approval of the Company's stockholders, other than
pursuant to Section 12.2, the Committee shall not (i) reduce the grant price of
any Stock Appreciation Right after the date of grant (ii) cancel any Stock
Appreciation Right in exchange for cash or another Award (other than in
connection with a Change in Control as defined in Section 11.3), or (iii) take
any other action with respect to a Stock Appreciation Right that would be
treated as a repricing under the rules and regulations of the principal U.S.
national securities exchange on which the Shares are traded.
7.            RESTRICTED STOCK AND RESTRICTED STOCK UNITS
7.1.            Grants. Awards of Restricted Stock and of Restricted Stock Units
may be issued hereunder to Participants either alone or in addition to other
Awards granted under the Plan (a "Restricted Stock Award" or "Restricted Stock
Unit Award" respectively), and such Restricted Stock Awards and Restricted Stock
Unit Awards shall also be available as a form of payment of Performance Awards
and other earned cash-based incentive compensation. The Committee has absolute
discretion to determine whether any consideration (other than services) is to be
received by the Company or any Subsidiary as a condition precedent to the
issuance of Restricted Stock or Restricted Stock Units.
7.2.            Award Agreements. The terms of any Restricted Stock Award or
Restricted Stock Unit Award granted under the Plan shall be set forth in an
Award Agreement which shall contain provisions determined by the Committee and
not inconsistent with the Plan. The terms of Restricted Stock Awards and
Restricted Stock Unit Awards need not be the same with respect to each
Participant
7.3.            Rights of Holders of Restricted Stock and Restricted Stock
Units. Unless otherwise provided in the Award Agreement, beginning on the date
of grant of the Restricted Stock Award and subject to execution of the Award
Agreement, the Participant shall become a stockholder of the Company with
respect to all Shares subject to the Award Agreement and shall have all of the
rights of a stockholder, including the right to vote such Shares and the right
to receive distributions made with respect to such Shares. A Participant
receiving a Restricted Stock Unit Award shall not possess voting rights with
respect to such Award and shall not have any other rights of stockholder (other
than the right to receive Dividend Equivalents, as set forth in Section 12.5, if
so provided in the Award Agreement). Except as otherwise provided in an Award
Agreement, any Shares or any other property (other than cash) distributed as a
dividend or otherwise with respect to any Restricted Stock Award or the number
of Shares covered by a Restricted Stock Unit Award as to which the restrictions
have not yet lapsed shall be subject to the same restrictions as such Restricted
Stock Award or Restricted Stock Unit Award. Notwithstanding the provisions of
this Section, cash dividends with respect to any Restricted Stock Award, stock,
and any other property (other than cash) distributed as a dividend or otherwise
with respect to any Restricted Stock Award or the number of Shares covered by a
Restricted Stock Unit Award that vests based on achievement of performance goals
shall either (i) not be paid or credited, or (ii) be accumulated, shall be
subject to restrictions and risk of forfeiture to the same extent as the
Restricted Stock or Restricted Stock Units with respect to which such cash,
Shares or other property has been distributed and shall be paid at the time such
restrictions and risk of forfeiture lapse.
 
 

--------------------------------------------------------------------------------

7.4.            Reserved.
7.5            Issuance of Shares. Any Restricted Stock granted under the Plan
may be evidenced in such manner as the Board may deem appropriate, including
book-entry registration or issuance of a stock certificate or certificates,
which certificate or certificates shall be held by the Company. Such certificate
or certificates shall be registered in the name of the Participant and shall
bear an appropriate legend referring to the restrictions applicable to such
Restricted Stock.
8.            OTHER SHARE-BASED AWARDS
8.1.            Grants. Other Awards of Shares and other Awards that are valued
in whole or in part by reference to, or are otherwise based on, Shares or other
property ("Other Share-Based Awards"), including deferred stock units, may be
granted hereunder to Participants either alone or in addition to other Awards
granted under the Plan. Other Share-Based Awards shall also be available as a
form of payment of other Awards granted under the Plan and other cash-based
compensation.
8.2.            Award Agreements. The terms of Other Share-Based Awards granted
under the Plan shall be set forth in an Award Agreement which shall contain
provisions determined by the Committee and not inconsistent with the Plan. The
terms of such Awards need not be the same with respect to each Participant.
Notwithstanding the provisions of this Section, any dividend equivalents, stock
and other property (other than cash) distributed as a dividend or otherwise with
respect to the number of Shares covered by all Other Share-Based Award that
vests based on achievement of performance goals shall be subject to restrictions
and risk of forfeiture to the same extent as the Shares covered by an Other
Share-Based Award with respect to which such cash, Shares or other property has
been distributed.
           8.3.            Reserved.
 
 

--------------------------------------------------------------------------------

8.4.            Payment. Except as may be provided in an Award Agreement, Other
Share-Based Awards may be paid in cash, Shares, other property, or any
combination thereof, in the sole discretion of the Committee. Other Share-Based
Awards may be paid in a lump sum or in installments or, in accordance with
procedures established by the Committee, on a deferred basis subject to the
requirements of Section 409A of the Code.
                       8.5.            Deferral of Director Fees. Directors
shall, if determined by the Board, receive Other Share-Based Awards in the form
of deferred stock units in lieu of all or a portion of their annual retainer. In
addition Directors may elect to receive Other Share-Based Awards in the form of
deferred stock units in lieu of all or a portion of their annual and committee
retainers and annual meeting fees, provided that such election is made in
accordance with the requirements of Section 409A of the Code. The Committee
shall, in its absolute discretion, establish such rules and procedures as it
deems appropriate for such elections and for the payment of the deferred stock
units.
9.            PERFORMANCE AWARDS
           9.1.            Grants. Performance Awards in the form of Performance
Cash, Performance Shares or Performance Units, as determined by the Committee in
its sole discretion, may be granted hereunder to Participants, for no
consideration or for such minimum consideration as may be required by applicable
law, either alone or in addition to other Awards granted under the Plan. The
performance goals to be achieved for each Performance Period shall be
conclusively determined by the Committee and may be based upon the criteria set
forth in Section 10.2.
          9.2.            Award Agreements. The terms of any Performance Award
granted under the Plan shall be set forth in an Award Agreement (or, if
applicable, in a resolution duly adopted by the Committee) which shall contain
provisions determined by the Committee and not inconsistent with the Plan,
including whether such Awards shall have Dividend Equivalents. The terms of
Performance Awards need not be the same with respect to each Participant.
          9.3.            Terms and Conditions. The performance criteria to be
achieved during any Performance Period and the length of the Performance Period
shall be determined by the Committee upon the grant of each Performance Award.
The amount of the Award to be distributed shall be conclusively determined by
the Committee.
          9.4.            Payment. Except as provided in Article 11 or as may be
provided in an Award Agreement, Performance Awards will be distributed only
after the end of the relevant Performance Period. Performance Awards may be paid
in cash, Shares, other property, or any combination thereof, in the sole
discretion of the Committee. Performance Awards may be paid in a lump sum or in
installments following the close of the Performance Period or, in accordance
with procedures established by the Committee, on a deferred basis subject to the
requirements of Section 409A of the Code.
 
 

--------------------------------------------------------------------------------

10.            CODE SECTION 162(m) PROVISIONS
         10.1.            Covered Employees. Notwithstanding any other provision
of the Plan, if the Committee determines at the time a Restricted Stock Award, a
Restricted Stock Unit Award, a Performance Award or an Other Share-Based Award
is granted to a Participant who is, or is likely to be, as of the end of the tax
year in which the Company would claim a tax deduction in connection with such
Award, a Covered Employee, then the Committee may provide that this Article 10
is applicable to such Award.
        10.2.            Performance Criteria. If the Committee determines that
a Restricted Stock Award, a Restricted Stock Unit, a Performance Award or an
Other Share-Based Award is intended to be subject to this Article 10, the
lapsing of restrictions thereon and the distribution of cash, Shares or other
property pursuant thereto, as applicable, shall be subject to the achievement of
one or more objective performance goals established by the Committee, which
shall be based on the attainment of specified levels of one or any combination
of the following: net sales; revenue; revenue growth or product revenue growth;
operating income (before or after taxes); pre- or after-tax income or loss
(before or after allocation of corporate overhead and bonus); earnings or loss
per share; net income or loss (before or after taxes); return on equity; total
stockholder return; return on assets or net assets; appreciation in and/or
maintenance of the price of the Shares or any other publicly-traded securities
of the Company; market share; gross profits; earnings or losses (including
earnings or losses before taxes, before interest and taxes, or before interest,
taxes, depreciation and amortization); economic value-added models or equivalent
metrics; comparisons with various stock market indices; reductions in costs;
cash flow or cash flow per share (before or after dividends); return on capital
(including return on total capital or return on invested capital); cash flow
return on investment; improvement in or attainment of expense levels or working
capital levels, including cash, inventory and accounts receivable; operating
margin; gross margin; year-end cash; cash margin; debt reduction; stockholders
equity; operating efficiencies; market share; customer satisfaction; customer
growth; employee satisfaction; regulatory achievements (including submitting or
filing applications or other documents with regulatory authorities or receiving
approval of any such applications or other documents and passing pre-approval
inspections (whether of the Company or the Company's third-party manufacturer)
and validation of manufacturing processes (whether the Company's or the
Company's third-party manufacturer's)); strategic partnerships or transactions
(including in-licensing and out-licensing of intellectual property; establishing
relationships with commercial entities with respect to the marketing,
distribution and sale of the Company's products (including with group purchasing
organizations, distributors and other vendors); supply chain achievements
(including establishing relationships with manufacturers or suppliers of
component materials and manufacturers of the Company's products);
co-development, co-marketing, profit sharing, joint venture or other similar
arrangements); financial ratios, including those measuring liquidity, activity,
profitability or leverage; cost of capital or assets under management; financing
and other capital raising transactions (including sales of the Company's equity
or debt securities; factoring transactions; sales or licenses of the Company's
assets, including its intellectual property, whether in a particular
jurisdiction or territory or globally; or through partnering transactions);
implementation, completion or attainment of measurable objectives with respect
to research, development, manufacturing, commercialization, products or
projects, production volume levels, acquisitions and divestitures; factoring
transactions; recruiting and maintaining personnel; distributor, executive
distributor, or preferred customer metrics; product subscription orders;
distributor and customer retention rates. Such performance goals also may be
based solely by reference to the Company's performance or the performance of a
Subsidiary, division, business segment or business unit of the Company, or based
upon the relative performance of other companies or upon comparisons of any of
the indicators of performance relative to other companies. The Committee may
also exclude charges related to an event or occurrence which the Committee
determines should appropriately be excluded, including (a) the effects of
currency fluctuations; (b) restructurings, discontinued operations,
extraordinary items, and other unusual, infrequent, non-recurring, or
non-operational charges or events, (c) litigation, claim judgments, or
settlements; (d) the discontinuation, disposal, or acquisition of a business or
division; (e) asset write-downs; (f) an event either not directly related to the
operations of the Company or not within the reasonable control of the Company's
management, (g) any or all items that are excluded from the calculation of
non-GAAP earnings, or (h) the cumulative effects of tax or accounting changes in
accordance with U.S. generally accepted accounting principles. Such performance
goals, and any exclusions, shall be set by the Committee within the time period
prescribed by, and shall otherwise comply with the requirements of,
Section 162(m) of the Code, and the regulations thereunder.
 
 

--------------------------------------------------------------------------------

10.3.            Adjustments. Notwithstanding any provision of the Plan (other
than Article 11), with respect to any Restricted Stock Award, Restricted Stock
Unit Award, Performance Award or Other Share-Based Award that is subject to this
Section 10, the Committee may adjust downwards, but not upwards, the amount
payable pursuant to such Award, and the Committee may not waive the achievement
of the applicable performance goals except in the case of the death or
disability of the Participant or as otherwise determined by the Committee in
special circumstances in accordance with Section 162(m) of the Code. The
Committee must certify, in writing the amount of the Award for each Participant
for such Performance Period before payment of the Award is made.
10.4.            Restrictions. The Committee shall have the power to impose such
other restrictions on Awards subject to this Article as it may deem necessary or
appropriate to ensure that such Awards satisfy all requirements for
"performance-based compensation" within the meaning of Section 162(m) of the
Code.
 
 

--------------------------------------------------------------------------------

10.5.            Limitations on Grants to Individual Participants. Subject to
adjustment as provided in Section 12.2, no Participant may (i) be granted
Options or Stock Appreciation Rights during any 24-month period with respect to
more than 3,000,000 Shares and (ii) earn more than 1,000,000 Shares with respect
to Restricted Stock Awards, Restricted Stock Unit Awards, Performance Awards
and/or Other Share-Based Awards in any 12-month period that are intended to
comply with the performance-based exception under Code Section 162(m) and are
denominated in Shares (collectively, the "Limitations"). In addition to the
foregoing, the maximum dollar value that may be earned by any Participant for
each 12 months in a Performance Period with respect to Performance Awards that
are intended to comply with the performance-based exception under Code Section
162(m) and are denominated in cash is $4,000,000, which limitation shall be
included in the definition of "Limitations" for purposes of Section 12.1. If an
Award is cancelled, the cancelled Award shall continue to be counted toward the
applicable Limitation (or, if denominated in cash, toward the dollar amount in
the preceding sentence).
11.            CHANGE IN CONTROL PROVISIONS
           11.1.            Impact on Certain Awards. Award Agreements may
provide that in the event of a Change in Control of the Company (as defined in
Section 11.3): (i) Options and Stock Appreciation Rights outstanding as of the
date of the Change in Control shall be cancelled and terminated without payment
therefor if the Fair Market Value of one Share as of the date of the Change in
Control is less than the per Share Option exercise price or Stock Appreciation
Right grant price, and (ii) all Performance Awards shall be considered to be
earned and payable (either in full or pro rata based on the portion of
Performance Period completed as of the date of the Change in Control), and any
limitations or other restrictions shall lapse and such Performance Awards shall
be immediately settled or distributed.
 
 

--------------------------------------------------------------------------------

11.2.            Assumption or Substitution of Certain Awards. (a) To the extent
provided in an Award Agreement, in the event of a Change in Control of the
Company in which the successor company assumes or substitutes for an Option,
Stock Appreciation Right, Restricted Stock Award, Restricted Stock Unit Award or
Other Share-Based Award (or in which the Company is the ultimate parent
corporation and continues the Award), if a Participant's employment with such
successor company (or the Company) or a subsidiary thereof terminates within 24
months following such Change in Control (or such other period set forth in the
Award Agreement, including prior thereto if applicable) and under the
circumstances specified in the Award Agreement: (i) Options and Stock
Appreciation Rights outstanding as of the date of such termination of employment
will immediately vest, become fully exercisable, and may thereafter be exercised
for 24 months (or the period of time set forth in the Award Agreement), (ii) the
restrictions, limitations and other conditions applicable to Restricted Stock
and Restricted Stock Units outstanding as of the date of such termination of
employment shall lapse and the Restricted Stock and Restricted Stock Units shall
become free of all restrictions, limitations and conditions and become fully
vested, and (iii) the restrictions, limitations and other conditions applicable
to any Other Share-Based Awards or any other Awards shall lapse, and such Other
Share-Based Awards or such other Awards shall become free of all restrictions,
limitations and conditions and become fully vested and transferable to the full
extent of the original grant. For the purposes of this Section 11.2, an Option,
Stock Appreciation Right, Restricted Stock Award, Restricted Stock Unit Award or
Other Share-Based Award shall be considered assumed or substituted for if
following the Change in Control the Award confers the right to purchase or
receive, for each Share subject to the Option, Stock Appreciation Right,
Restricted Stock Award, Restricted Stock Unit Award or Other Share-Based Award
immediately prior to the Change in Control, the consideration (whether stock,
cash or other securities or property) received in the transaction constituting a
Change in Control by holders of Shares for each Share held on the effective date
of such transaction (and if holders were offered a choice of consideration, the
type of consideration chosen by the holders of a majority of the outstanding
Shares); provided, however, that if such consideration received in the
transaction constituting a Change in Control is not solely common stock of the
successor company, the Committee may, with the consent of the successor company,
provide that the consideration to be received upon the exercise or vesting of an
Option, Stock Appreciation Right, Restricted Stock Award, Restricted Stock Unit
Award or Other Share-Based Award, for each Share subject thereto, will be solely
common stock of the successor company substantially equal in fair market value
to the per Share consideration received by holders of Shares in the transaction
constituting a Change in Control. The determination of such substantial equality
of value of consideration shall be made by the Committee in its sole discretion
and its determination shall be conclusive and binding.
 
 

--------------------------------------------------------------------------------

(b)            Unless otherwise provided in an Award Agreement, in the event of
a Change in Control of the Company to the extent the successor company does not
assume or substitute for an Option, Stock Appreciation Right, Restricted Stock
Award, Restricted Stock Unit Award or Other Share-Based Award (or in which the
Company is the ultimate parent corporation and does not continue the Award),
then immediately prior to the Change in Control: (i) those Options and Stock
Appreciation Rights outstanding as of the date of the Change in Control that are
not assumed or substituted for (or continued) shall immediately vest and become
fully exercisable, (ii) restrictions, limitations and other conditions
applicable to Restricted Stock and Restricted Stock Units that are not assumed
or substituted for (or continued) shall lapse and the Restricted Stock and
Restricted Stock Units shall become free of all restrictions, limitations and
conditions and become fully vested, and (iii) the restrictions, other
limitations and other conditions applicable to any Other Share-Based Awards or
any other Awards that are not assumed or substituted for (or continued) shall
lapse, and such Other Share-Based Awards or such other Awards shall become free
of all restrictions, limitations and conditions and become fully vested and
transferable to the full extent of the original grant.
(c)            The Committee, in its discretion, may determine that, upon the
occurrence of a Change in Control of the Company, each Option and Stock
Appreciation Right outstanding shall terminate within a specified number of days
after notice to the Participant, and/or that each Participant shall receive,
with respect to each Share subject to such Option or Stock Appreciation Right,
an amount equal to the excess of the Fair Market Value of such Share immediately
prior to the occurrence of such Change in Control over the exercise price per
Share of such Option and/or Stock Appreciation Right; such amount to be payable
in cash, in one or more kinds of stock or property (including the stock or
property, if any, payable in the transaction) or in a combination thereof, as
the Committee, in its discretion, shall determine.
           11.3.            Change in Control. For purposes of the Plan, unless
otherwise provided in an Award Agreement, Change in Control means the occurrence
of any one of the following events; provided, however, that except with respect
to paragraph (d) below, any definition of Change in Control in an Award
Agreement may not provide that a Change in Control will occur until consummation
or effectiveness of a change in control of the Company and may not provide that
a Change in Control will occur upon the announcement, commencement, stockholder
approval or other potential occurrence of any event or transaction that, if
completed, would result in a change in control of the Company:
 
 

--------------------------------------------------------------------------------

(a)            During any 24 month period, individuals who, as of the beginning
of such period, constitute the Board (the "Incumbent Directors") cease for any
reason to constitute at least a majority of the Board, provided that any person
becoming a director subsequent to the beginning of such period whose election or
nomination for election was approved by a vote of at least a majority of the
Incumbent Directors then on the Board (either by a specific vote or by approval
of the proxy statement of the Company in which such person is named as a nominee
for director, without written objection to such nomination) shall be an
Incumbent Director; provided, however, that no individual initially elected or
nominated as a director of the Company as a result of an actual or threatened
election contest with respect to directors or as a result of any other actual or
threatened solicitation of proxies by or on behalf of any person other than the
Board shall be deemed to be an Incumbent Director;
(b)            Any "person" (as such term is defined in the Exchange Act and as
used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a
"beneficial owner" (as defined in Rule 13d‑3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 50% or more of the
combined voting power of the Company's then outstanding securities eligible to
vote for the election of the Board (the "Company Voting Securities"); provided,
however, that the event described in this paragraph (b) shall not be deemed to
be a Change in Control by virtue of any of the following acquisitions: (i) by
the Company or any Subsidiary, (ii) by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any Subsidiary, (iii) by any
underwriter temporarily holding securities pursuant to an offering of such
securities, (iv) pursuant to a Non-Qualifying Transaction, as defined in
paragraph (c), or (v) by any person of Voting Securities from the Company, if a
majority of the Incumbent Directors approves in advance the acquisition of
beneficial ownership of 50% or more of Company Voting Securities by such person;
(c)            The consummation of a merger, consolidation, statutory share
exchange or similar form of corporate transaction involving the Company or any
of its Subsidiaries that requires the approval of the Company's stockholders,
whether for such transaction or the issuance of securities in the transaction (a
"Business Combination"), unless immediately following such Business Combination:
(i) more than 50% of the total voting power of (A) the corporation resulting
from such Business Combination (the "Surviving Corporation"), or (B) if
applicable, the ultimate parent corporation that directly or indirectly has
beneficial ownership of at least 90% of the voting securities eligible to elect
directors of the Surviving Corporation (the "Parent Corporation"), is
represented by Company Voting Securities that were outstanding immediately prior
to such Business Combination (or, if applicable, is represented by shares into
which such Company Voting Securities were converted pursuant to such Business
Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Business
Combination, (ii) no person (other than any employee benefit plan (or related
trust) sponsored or maintained by the Surviving Corporation or the Parent
Corporation), is or becomes the beneficial owner, directly or indirectly, of 50%
or more of the total voting power of the outstanding voting securities eligible
to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) and (iii) at least a majority of the
members of the board of directors of the Parent Corporation (or, if there is no
Parent Corporation, the Surviving Corporation) following the consummation of the
Business Combination were Incumbent Directors at the time of the Board's
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (i), (ii) and (iii) above shall be deemed to be a "Non-Qualifying
Transaction"); or
 
 

--------------------------------------------------------------------------------

(d)            The stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or the consummation of a sale of all
or substantially all of the Company's assets.
12.            GENERALLY APPLICABLE PROVISIONS
                    12.1.            Amendment and Termination of the Plan. The
Board may, from time to time, alter, amend, suspend or terminate the Plan as it
shall deem advisable, subject to any requirement for stockholder approval
imposed by applicable law, including the rules and regulations of the principal
U.S. national securities exchange on which the Shares are traded; provided that
the Board may not amend the Plan in any manner that would result in
noncompliance with Rule 16b-3 of the Exchange Act; and further provided that the
Board may not, without the approval of the Company's stockholders, amend the
Plan to (a) increase the number of Shares that may be the subject of Awards
under the Plan (except for adjustments pursuant to Section 12.2), (b) expand the
types of awards available under the Plan, (c) materially expand the class of
persons eligible to participate in the Plan, (d) amend Section 5.3 or Section
6.2(f) to eliminate the requirements relating to minimum exercise price, minimum
grant price and stockholder approval, (e) increase the maximum permissible term
of any Option specified by Section 5.4 or the maximum permissible term of a
Stock Appreciation Right specified by Section 6.2(d), or (f) increase the
Limitations. The Board may not, without the approval of the Company's
stockholders, cancel an Option or Stock Appreciation Right in exchange for cash
or take any action with respect to an Option or Stock Appreciation Right that
would be treated as a repricing under the rules and regulations of the principal
securities exchange on which the Shares are traded, including a reduction of the
exercise price of an Option or the grant price of a Stock Appreciation Right or
the exchange of an Option or Stock Appreciation Right for cash or another Award.
In addition, no amendments to, or termination of, the Plan shall impair the
rights of a Participant in any material respect under any Award previously
granted without such Participant's consent.
                 12.2.            Adjustments. In the event of any merger,
reorganization, consolidation, recapitalization, dividend or distribution
(whether in cash, shares or other property, other than a regular cash dividend),
stock split, reverse stock split, spin-off or similar transaction or other
change in corporate structure affecting the Shares or the value thereof, such
adjustments and other substitutions shall be made to the Plan and to Awards as
the Committee deems equitable or appropriate taking into consideration the
accounting and tax consequences, including such adjustments in the aggregate
number, class and kind of securities that may be delivered under the Plan, the
Limitations, the maximum number of Shares that may be issued pursuant to
Incentive Stock Options and, in the aggregate or to any Participant, in the
number, class, kind and option or exercise price of securities subject to
outstanding Awards granted under the Plan (including, if the Committee deems
appropriate, the substitution of similar options to purchase the shares of, or
other awards denominated in the shares of, another company) as the Committee may
determine to be appropriate; provided, however, that the number of Shares
subject to any Award shall always be a whole number.
 
 

--------------------------------------------------------------------------------

                      12.3.            Transferability of Awards. Except as
provided below, no Award and no Shares that have not been issued or as to which
any applicable restriction, performance or deferral period has not lapsed, may
be sold, assigned, transferred, pledged or otherwise encumbered, other than by
will or the laws of descent and distribution, and such Award may be exercised
during the life of the Participant only by the Participant or the Participant's
guardian or legal representative. To the extent and under such terms and
conditions as determined by the Committee, a Participant may assign or transfer
an Award (each transferee thereof, a "Permitted Assignee") to (i) the
Participant's spouse, children or grandchildren (including any adopted and step
children or grandchildren), parents, grandparents or siblings, (ii) to a trust
for the benefit of one or more of the Participant or the persons referred to in
clause (i), (iii) to a partnership, limited liability company or corporation in
which the Participant or the persons referred to in clause (i) are the only
partners, members or shareholders or (iv) for charitable donations; provided
that such Permitted Assignee shall be bound by and subject to all of the terms
and conditions of the Plan and the Award Agreement relating to the transferred
Award and shall execute an agreement satisfactory to the Company evidencing such
obligations; and provided further that such Participant shall remain bound by
the terms and conditions of the Plan. The Company shall cooperate with any
Permitted Assignee and the Company's transfer agent in effectuating any transfer
permitted under this Section.
                    12.4.            Termination of Employment or Services. The
Committee shall determine and set forth in each Award Agreement whether any
Awards granted in such Award Agreement will continue to be exercisable, continue
to vest or be earned and the terms of such exercise, vesting or earning, on and
after the date that a Participant ceases to be employed by or to provide
services to the Company or any Subsidiary (including as a Director), whether by
reason of death, disability, voluntary or involuntary termination of employment
or services, or otherwise. The date of termination of a Participant's employment
or services will be determined by the Committee, which determination will be
final.
 
 

--------------------------------------------------------------------------------

12.5.            Deferral; Dividend Equivalents. The Committee shall be
authorized to establish procedures pursuant to which the payment of any Award
may be deferred. Subject to the provisions of the Plan and any Award Agreement,
the recipient of an Award other than an Option or Stock Appreciation Right may,
if so determined by the Committee, be entitled to receive, currently or on a
deferred basis, amounts equivalent to cash, stock or other property dividends on
Shares ("Dividend Equivalents") with respect to the number of Shares covered by
the Award, as determined by the Committee, in its sole discretion. The Committee
may provide that the Dividend Equivalents (if any) shall be deemed to have been
reinvested in additional Shares or otherwise reinvested and may provide that the
Dividend Equivalents are subject to the same vesting or performance conditions
as the underlying Award. Notwithstanding the foregoing, Dividend Equivalents
distributed in connection with an Award that vests based on the achievement of
performance goals shall be subject to restrictions and risk of forfeiture to the
same extent as the Award with respect to which such cash, stock or other
property has been distributed.
13.            MISCELLANEOUS
                    13.1.            Award Agreements. Each Award Agreement
shall either be (a) in writing in a form approved by the Committee and executed
by the Company by an officer duly authorized to act on its behalf, or (b) an
electronic notice in a form approved by the Committee and recorded by the
Company (or its designee) in an electronic recordkeeping system used for the
purpose of tracking one or more types of Awards as the Committee may provide; in
each case and if required by the Committee, the Award Agreement shall be
executed or otherwise electronically accepted by the recipient of the Award in
such form and manner as the Committee may require. The Committee may authorize
any officer of the Company to execute any or all Award Agreements on behalf of
the Company. The Award Agreement shall set forth the material terms and
conditions of the Award as established by the Committee consistent with the
provisions of the Plan.
13.2.            Tax Withholding. The Company shall have the right to make all
payments or distributions pursuant to the Plan to a Participant (or a Permitted
Assignee thereof) (any such person, a "Payee") net of any applicable federal,
state and local taxes required to be paid or withheld as a result of (a) the
grant of any Award, (b) the exercise of an Option or Stock Appreciation Right,
(c) the delivery of Shares or cash, (d) the lapse of any restrictions in
connection with any Award or (e) any other event occurring pursuant to the Plan.
The Company or any Subsidiary shall have the right to withhold from wages or
other amounts otherwise payable to such Payee such withholding taxes as may be
required by law, or to otherwise require the Payee to pay such withholding
taxes. If the Payee shall fail to make such tax payments as are required, the
Company or its Subsidiaries shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to
such Payee or to take such other action as may be necessary to satisfy such
withholding obligations. The Committee shall be authorized to establish
procedures for election by Participants to satisfy such obligation for the
payment of such taxes by tendering previously acquired Shares (either actually
or by attestation, valued at their then Fair Market Value), or by directing the
Company to retain Shares (up to the Participant's minimum required tax
withholding rate or such other rate that will not cause an adverse accounting
consequence or cost) otherwise deliverable in connection with the Award.
 
 

--------------------------------------------------------------------------------

                       13.3.            Right of Discharge Reserved; Claims to
Awards. Nothing in the Plan nor the grant of an Award hereunder shall confer
upon any Employee, Director or Consultant the right to continue in the
employment or service of the Company or any Subsidiary or affect any right that
the Company or any Subsidiary may have to terminate the employment or service of
(or to demote or to exclude from future Awards under the Plan) any such
Employee, Director or Consultant at any time for any reason. Except as
specifically provided by the Committee, the Company shall not be liable for the
loss of existing or potential profit from an Award granted in the event of
termination of an employment or other relationship. No Employee, Director or
Consultant shall have any claim to be granted any Award under the Plan, and
there is no obligation for uniformity of treatment of Employees, Directors or
Consultants under the Plan.
13.4.            Substitute Awards. Notwithstanding any other provision of the
Plan, the terms of Substitute Awards may vary from the terms set forth in the
Plan to the extent the Committee deems appropriate to conform, in whole or in
part, to the provisions of the awards in substitution for which they are
granted.
13.5.            Cancellation of Award; Forfeiture of Gain. Notwithstanding
anything to the contrary contained herein, an Award Agreement may provide that
the Award shall be canceled if the Participant, without the consent of the
Company, while employed by or providing services to the Company or any
Subsidiary or after termination of such employment or service, violates a
non-competition, non-solicitation or non-disclosure covenant or agreement or
otherwise engages in activity that is in conflict with or adverse to the
interest of the Company or any Subsidiary (including conduct contributing to any
financial restatements or financial irregularities), as determined by the
Committee in its sole discretion. The Committee may provide in an Award
Agreement that if within the time period specified in the Agreement the
Participant establishes a relationship with a competitor or engages in an
activity referred to in the preceding sentence, the Participant will forfeit any
gain realized on the vesting or exercise of the Award and must repay such gain
to the Company.
 
 

--------------------------------------------------------------------------------

13.6.            Stop Transfer Orders. All certificates for Shares delivered
under the Plan pursuant to any Award shall be subject to such stop-transfer
orders and other restrictions as the Committee may deem advisable under the
rules, regulations and other requirements of the Securities and Exchange
Commission ("SEC"), any stock exchange upon which the Shares are then listed,
and any applicable federal or state securities law, and the Committee may cause
a legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.
                      13.7.            Nature of Payments. All Awards made
pursuant to the Plan are in consideration of services performed or to be
performed for the Company or any Subsidiary, division or business unit of the
Company. Any income or gain realized pursuant to Awards under the Plan
constitutes a special incentive payment to the Participant and shall not be
taken into account, to the extent permissible under applicable law, as
compensation for purposes of any of the employee benefit plans of the Company or
any Subsidiary except as may be determined by the Committee or by the Board or
board of directors of the applicable Subsidiary.
13.8.            Other Plans. Nothing contained in the Plan shall prevent the
Board from adopting other or additional compensation arrangements, subject to
stockholder approval if such approval is required; and such arrangements may be
either generally applicable or applicable only in specific cases.
                        13.9.            Severability. The provisions of the
Plan shall be deemed severable. If any provision of the Plan shall be held
unlawful or otherwise invalid or unenforceable in whole or in part by a court of
competent jurisdiction or by reason of change in a law or regulation, such
provision shall (a) be deemed limited to the extent that such court of competent
jurisdiction deems it lawful, valid and/or enforceable and as so limited shall
remain in full force and effect, and (b) not affect any other provision of the
Plan or part thereof, each of which shall remain in full force and effect. If
the making of any payment or the provision of any other benefit required under
the Plan shall be held unlawful or otherwise invalid or unenforceable by a court
of competent jurisdiction, such unlawfulness, invalidity or unenforceability
shall not prevent any other payment or benefit from being made or provided under
the Plan, and if the making of any payment in full or the provision of any other
benefit required under the Plan in full would be unlawful or otherwise invalid
or unenforceable, then such unlawfulness, invalidity or unenforceability shall
not prevent such payment or benefit from being made or provided in part, to the
extent that it would not be unlawful, invalid or unenforceable, and the maximum
payment or benefit that would not be unlawful, invalid or unenforceable shall be
made or provided under the Plan.
 
 

--------------------------------------------------------------------------------

13.10.            Construction. As used in the Plan, the words "include" and
"including," and variations thereof, shall not be deemed to be terms of
limitation, but rather shall be deemed to be followed by the words "without
limitation."
13.11.            Unfunded Status of the Plan. The Plan is intended to
constitute an "unfunded" plan for incentive compensation. With respect to any
payments not yet made to a Participant by the Company, nothing contained herein
shall give any such Participant any rights that are greater than those of a
general creditor of the Company. In its sole discretion, the Committee may
authorize the creation of trusts or other arrangements to meet the obligations
created under the Plan to deliver the Shares or payments in lieu of or with
respect to Awards hereunder; provided, however, that the existence of such
trusts or other arrangements is consistent with the unfunded status of the Plan.
                       13.12.            Governing Law. The Plan and all
determinations made and actions taken thereunder, to the extent not otherwise
governed by the Code or the laws of the United States, shall be governed by the
laws of the State of Utah, without reference to principles of conflict of laws,
and construed accordingly.
                        13.13.            Effective Date of Plan; Termination of
Plan. This Amended and Restated 2010 Omnibus Incentive Plan shall be effective
on the date of the approval of the Plan by the holders of the shares entitled to
vote at a duly constituted meeting of the stockholders of the Company. The Plan
shall be null and void and of no effect if the foregoing condition is not
fulfilled and in such event each Award shall, notwithstanding any of the
preceding provisions of the Plan, be null and void and of no effect. Awards may
be granted under the Plan at any time and from time to time on or prior to the
tenth anniversary of the effective date of the Plan, on which date the Plan will
expire except as to Awards then outstanding under the Plan; provided, however,
in no event may an Incentive Stock Option be granted more than ten years after
the earlier of (i) the date of the adoption of the Plan by the Board or (ii) the
effective date of the Plan as provided in the first sentence of this Section.
Such outstanding Awards shall remain in effect until they have been exercised or
terminated, or have expired. For the avoidance of doubt, if this Amended and
Restated 2010 Omnibus Incentive Plan is not approved by the stockholders as
described above, then the version of the 2010 Omnibus Incentive Plan in effect
immediately prior to such stockholder vote shall continue to operate and control
according to its terms.
13.14.            Foreign Employees and Consultants. Awards may be granted to
Participants who are foreign nationals or employed or providing services outside
the United States, or both, on such terms and conditions different from those
applicable to Awards to Employees or Consultants providing services in the
United States as may, in the judgment of the Committee, be necessary or
desirable in order to recognize differences in local law or tax policy. The
Committee also may impose conditions on the exercise or vesting of Awards in
order to minimize the Company's obligation with respect to tax equalization for
Employees or Consultants on assignments outside their home country.
 
 

--------------------------------------------------------------------------------

                   13.15.            Compliance with Section 409A of the Code.
This Plan is intended to comply and shall be administered in a manner that is
intended to comply with Section 409A of the Code and shall be construed and
interpreted in accordance with such intent. To the extent that an Award or the
payment, settlement or deferral thereof is subject to Section 409A of the Code,
the Award shall be granted, paid, settled or deferred in a manner that will
comply with Section 409A of the Code, including regulations or other guidance
issued with respect thereto, except as otherwise determined by the Committee.
Any provision of this Plan that would cause the grant of an Award or the
payment, settlement or deferral thereof to fail to satisfy Section 409A of the
Code shall be amended to comply with Section 409A of the Code on a timely basis,
which may be made on a retroactive basis, in accordance with regulations and
other guidance issued under Section 409A of the Code.
          13.16.            No Registration Rights; No Right to Settle in Cash.
The Company has no obligation to register with any governmental body or
organization (including, without limitation, the SEC) any of (a) the offer or
issuance of any Award, (b) any Shares issuable upon the exercise of any Award,
or (c) the sale of any Shares issued upon exercise of any Award, or to take any
actions to comply with applicable laws and regulations regardless of whether the
Company in fact undertakes to register any of the foregoing or comply with such
laws or regulations. In particular, in the event that any of (x) any offer or
issuance of any Award, (y) any Shares issuable upon exercise of any Award, or
(z) the sale of any Shares issued upon exercise of any Award are not registered
with any governmental body or organization (including, without limitation, the
SEC), or if the Company is otherwise not able to issue Shares in compliance with
applicable laws and regulations, then the Company shall be relieved from any
liability for failure to issue or transfer Shares and the Company will not under
any circumstance be required to settle its obligations, if any, under this Plan
in cash.
           13.17.            Captions. The captions in the Plan are for
convenience of reference only, and are not intended to narrow, limit or affect
the substance or interpretation of the provisions contained herein.






